This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2016).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-0789
                                   A16-0287

                                 State of Minnesota,
                                     Respondent,

                                         vs.

                                Ryan Emmett Moore,
                                     Appellant,

                                         and

                           Ryan Emmett Moore, petitioner,
                                   Appellant,

                                         vs.

                                 State of Minnesota,
                                     Respondent.

                              Filed January 17, 2017
                              Reversed and remanded
                                 Klaphake, Judge *

                             Pope County District Court
                               File No. 61-CR-11-527

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Neil T. Nelson, Pope County Attorney, Obenland Roth & Nelson, Glenwood, Minnesota
(for respondent)


*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
Cathryn Middlebrook, Chief Appellate Public Defender, Sean M. McGuire, Assistant State
Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Larkin, Presiding Judge; Hooten, Judge; and Klaphake,

Judge.

                          UNPUBLISHED OPINION

KLAPHAKE, Judge

         Appellant Ryan Emmett Moore challenges the order denying his petition for

postconviction relief, arguing that the district court erred in refusing to allow him to

withdraw his Alford plea. Because the plea colloquy was insufficient on the strength of the

state’s case, we reverse and remand.

                                       DECISION

         After sentencing, “the court must allow a defendant to withdraw a guilty plea upon

a timely motion and proof to the satisfaction of the court that withdrawal is necessary to

correct a manifest injustice.” Minn. R. Crim. P. 15.05, subd. 1. “A manifest injustice exists

if a guilty plea is not valid.” State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010). “To be

constitutionally valid, a guilty plea must be accurate, voluntary, and intelligent.” Id.

Whether a plea is valid is a question of law subject to de novo review. Id.

         Moore argues that the factual basis for his plea was insufficient. “A proper factual

basis must be established for a guilty plea to be accurate.” State v. Ecker, 524 N.W.2d at

712, 716 (Minn. 1994). “The main purpose of the accuracy requirement is to protect a

defendant from pleading guilty to a more serious offense than he could be convicted of

were he to insist on his right to trial.” State v. Trott, 338 N.W.2d 248, 251 (Minn. 1983).



                                              2
       A defendant “may plead guilty to an offense, even though the defendant maintains

his or her innocence, if the defendant reasonably believes, and the record establishes, the

state has sufficient evidence to obtain a conviction.” Ecker, 524 N.W.2d at 716 (citing

North Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 167 (1970)). “[C]areful scrutiny

of the factual basis for the plea is necessary within the context of an Alford plea because of

the inherent conflict in pleading guilty while maintaining innocence.” State v. Theis, 742
N.W.2d 643, 648-49 (Minn. 2007). An Alford plea is constitutionally acceptable when

“the State demonstrate[s] a strong factual basis for the plea and the defendant clearly

expresse[s] his desire to enter the plea based on his belief that the State’s evidence would

be sufficient to convict him.” Id. at 647 (quotation omitted).

       The Theis court explained:

              Within the context of an Alford plea, where the defendant is
              maintaining his innocence, the defendant’s acknowledgement
              that the State’s evidence is sufficient to convict is critical to the
              court’s ability to serve the protective purpose of the accuracy
              requirement. The best practice for ensuring this protection is
              to have the defendant specifically acknowledge on the record
              at the plea hearing that the evidence the State would likely offer
              against him is sufficient for a jury, applying a reasonable doubt
              standard, to find the defendant guilty of the offense to which
              he is pleading guilty . . . .

                      The strong factual basis and the defendant’s agreement
              that the evidence is sufficient to support his conviction provide
              the court with a basis to independently conclude that there is a
              strong probability that the defendant would be found guilty of
              the offense to which he is pleading guilty.

Id. (quotation and citation omitted).




                                               3
       Moore entered an Alford plea to first-degree criminal sexual conduct. Moore and

the complainant had known each other for over 20 years, and she had acknowledged to the

police that they had had a consensual sexual relationship before the alleged sexual assault

occurred. For the factual basis, Moore acknowledged that the complainant had said that,

after smoking methamphetamine, Moore forcibly penetrated her orally and anally with his

penis and that she consented because she did not feel safe in resisting. The district court

then asked:

              Q. . . . [I]f there were a trial sounds like the prosecution would
              bring in [the victim] who would say stuff like that. And there
              would probably be . . . some police officers who said that she
              acted upset and stated she was in pain. And then you would
              presumably put on your own witnesses, and you could testify
              and say it didn’t happen like that. And I didn’t commit a crime
              against her. But if the jury chose to believe her and didn’t find
              you believable, do you believe that if they just believed what
              she said they would find you guilty?
              A. Yeah, yes.
              Q. . . . And you are pleading guilty under these circumstances
              in order to take advantage of this plea agreement?
              A. Yes.

       Neither the parties nor the district court addressed the requirement of proof beyond

a reasonable doubt at Moore’s plea hearing, and the parties and the court acknowledged

weaknesses in the state’s case. At a hearing on a discovery motion, defense counsel raised

the possibility that the complainant fabricated the sexual assault in an effort to obtain pain

medication. Defense counsel asserted that the victim went to the hospital eight hours after

the alleged sexual assault, claiming to be in extreme pain, but that the attending physician

found no signs of injury or trauma and refused to prescribe pain medication because the

Minnesota Board of Pharmacy’s prescription monitoring program showed that the


                                              4
complainant received “fairly large amounts of narcotics on a regular basis.” The district

court ruled that, at trial, Moore could call the attending physician to testify and produce the

medical records of the complainant’s treatment.

       At a hearing addressing the possibility of resolving the case with a stay of

adjudication, the district court noted that the state had been unable to get in touch with the

victim, which could impede the state’s ability to try the case. The prosecutor agreed with

the concern expressed by the district court. The state’s case depended on the credibility of

the complainant’s allegations against Moore.

       At the sentencing hearing, defense counsel stated that the plea agreement “was

really an evidentiary matter and the evidence was very questionable about whether or not

this offense could be proven.” The district court told Moore that the first-degree criminal

sexual conduct charge was a “very serious charge” given his history of criminal-sexual-

conduct offenses, and stated that he had gotten a very favorable deal “[j]ust leaving aside

the factual difficulties of the case.”

       At a probation violation hearing, the district court again noted that the plea

agreement was reached because of “possible problems of proof.”

       The record shows that the plea agreement was entered into by the parties and

accepted by the district court based on a balancing of the evidence that could cast doubt on

the victim’s credibility against the long sentence that Moore would serve if convicted. This

is not a sufficient factual basis for an Alford plea. Because the plea colloquy did not address

the requirement of proof beyond a reasonable doubt and there was not a strong factual basis

for the plea, the plea did not satisfy the protective purpose of the accuracy requirement in


                                              5
the context of an Alford plea. We therefore reverse and remand to permit Moore to

withdraw his plea. See Theis, 742 N.W.2d at 649-50 (discussing strength of evidence in

other cases involving Alford pleas and reversing Alford plea that did not meet accuracy

requirement).

      Because we are reversing Moore’s plea, the appeal challenging the probation

revocation order is moot.

      Reversed and remanded.




                                          6